Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/30/2019 has been entered. Claims 1-20 are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-20 are independent. Claim 12 has been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100299707) hereinafter Kim in view of Hong et al. (US 20130173822) hereinafter Hong and Bojahra et al. (US 20070097993) hereinafter Bojahra and further in view of Varney et al. (US 20140173135) hereinafter Varney. 
Regarding claim 1, Kim teaches a method for use in a first network access point (NAP) (i.e. an apparatus to access a network), the method comprising: assigning an Internet Protocol 
However, Kim does not explicitly disclose publishing the HTTP request to a second NAP, wherein the published HTTP request comprises a content identifier (CID); receiving an HTTP response from the second NAP, wherein the HTTP response comprises a reverse CID (rCID).
However, Hong teaches publishing the HTTP request to a second NAP (i.e. the content-request packet may be transmitted to the gateway, [0018]), wherein the published HTTP request comprises a content identifier (CID) (i.e. a content-request packet contains the name of content to be requested, [0005]); receiving an HTTP response from the second NAP (i.e. gateway transmits data-response packet to another gateway, [0090]), wherein the HTTP response comprises a reverse CID (rCID) (i.e. a data-response packet contains the name of the requested content, [0005]).
Based on Kim in view of Hong it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the content-request packet may be transmitted to the gateway, a content-request packet contains the name of content to be requested, gateway transmits data-response packet to another gateway, and a data-response packet contains the requested content, the name of the requested content to Kim because Kim teaches http metadata request and response and Hong suggests the content-request packet may be transmitted to the gateway, ([0018]), a content-request packet contains the name of content to be requested, ([0005]), gateway transmits data-response packet to another gateway, [0090]), and a data-response packet contains the requested content, the name of the requested content, ([0005]).
On of ordinary skill in the art would have been motivated to utilize Hong into Kim system in order to reduce overall transmission time of Kim system.
However, Kim does not explicitly disclose wherein a class D octet in the multicast address is a class C octet of the client's IP address.
However, Bojahra teaches wherein a class D octet in the multicast address is a class C octet of the client's IP address (i.e. Class C addresses are for small networks; and Class D addresses are multicast addresses and different types of octets, [0045]-[0046]).
Based on Kim in view of Bojahra it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Class C addresses are for small networks; and Class D addresses are multicast addresses and different types of octets to Kim because Kim teaches http metadata request and response and Bojahra suggests Class C addresses are for small network; and Class D addresses are multicast addresses and different types of octets, ([0045]-[0046]).
On of ordinary skill in the art would have been motivated to utilize Bojahra into Kim system in order to facilitate easier communication of the http metadata request and response of Kim system.

However, Kim does not explicitly disclose determining that the client and one or more of the multiple clients are awaiting the HTTP response. 
However, Varney teaches determining that the client and one or more of the multiple clients are awaiting the HTTP response (i.e. clients waiting a reply, [1331]). 
Based on Kim in view of Varney it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate clients waiting a reply to Kim because Kim teaches http metadata request and response and Varney suggests clients waiting a reply, ([1331]).
On of ordinary skill in the art would have been motivated to utilize Varney into Kim system in order to improve efficiency of time usage of http metadata request and response of Kim system.

Regarding claim 2, Kim does not explicitly disclose the determining the client and one or more of the multiple clients are awaiting the HTTP response comprises matching the CID and the rCID.      
However, Varney teaches the determining the client and one or more of the multiple clients are awaiting the HTTP response comprises matching the CID and the rCID (i.e. the first mapping data to map a canonical name to a binding name; and then using the second mapping data to map the binding name to corresponding address information, Abstract). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claim 3, Kim does not explicitly disclose the CID comprises a fully qualified domain name (FQDN) hosting content in the HTTP request.
However, Varney teaches the CID comprises a fully qualified domain name (FQDN) hosting content in the HTTP request (i.e. a fully qualified domain name (FQDN), [1400]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claim 4, Kim teaches the rCID comprises a uniform resource identifier (URI) (i.e. the information of the IPTV service provider may include uniform resource identifier (URI) information regarding IPTV service, [0060]).

Regarding claim 5, Kim does not explicitly disclose the rCID has a format of /http/hash(url)
However, Varney teaches the rCID has a format of /http/hash(url) (i.e. hashing URLs, [1451]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claim 6, Kim does not explicitly disclose the group ID IP field is derived from the class D octet of the IP address.
However, Bojahra teaches the group ID IP field is derived from the class D octet of the IP address (i.e. Class D addresses are multicast addresses, ([0005]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claim 7, Kim does not explicitly disclose the client and the first NAP negotiate on a size of the response bucket     
However, Varney teaches the client and the first NAP negotiate on a size of the response bucket (i.e. Content negotiation that includes the size, Table, 26). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.
Regarding claim 8, Kim teaches the IP header further comprises an indication that the multicast response is included and the rCID (i.e. multicast message containing the information regarding the IPTV service, [0121]).

Regarding claim 9, Kim teaches a size of the response bucket is sent to the client in an IP assignment method by the first NAP (i.e. transmitting the metadata response message to a first entity apparatus, [0024]).

Regarding claim 10, the combination of Kim and Varney teaches determining that a second client is awaiting the HTTP response (i.e. clients waiting a reply, Varney, [1331]), but did not join the multicast address associated with the response bucket (i.e. the metadata request message may further include an internet group management protocol (IGMP) JOIN message, [0032]); and sending the HTTP response in a unicast message to an IP address of the second client (i.e. a user of an OITF entity apparatus may access each application by using the URI information for connection with the application in the unicast manner, Kim, [0160]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10. Bojahra further teaches an antenna; a transceiver operatively coupled to the antenna (i.e. an RF transceiver 408 for connection to an antenna, [0031]); and a processor operatively coupled to the transceiver (i.e. a computer processor, [0027]). Therefore, the limitations of claims 11-20 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lajoie et al. (US 20110103374), the provision of content to a plurality of subscribers in a content-based network.
Frydman et al. (US 20170118311), User Equipment (UE) and includes at least one Edge Processing Host adapted to run a server-side application accessible to a client application running on an EU communicating with a network access point of the first set of network access point.
Maki et al. (US 20090279520), the multicast transmission via multiple alternative routes, the likelihood of at least one successful packet delivery is increased.
JEANNE et al. (US 20160330165), allocation of Internet Protocol addresses to network devices in a communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/8/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447